Exhibit 10.2

 

MODIFICATION AND ASSIGNMENT AGREEMENT

 

This Modification and Assignment Agreement (“Agreement”) dated as of
February 13, 2006 is entered into by and among Force Protection, Inc., a Nevada
corporation (the “Company”) and the subscribers identified on Schedule A
attached hereto (each a “Subscriber” and collectively “Subscribers”).

 

WHEREAS, the Company and the Subscribers are parties to Subscription Agreements
dated as of November 18, 2005 (“Subscription Agreement”) relating to promissory
notes (“Notes”) in the amounts set forth on Schedule A attached hereto;

 

WHEREAS, contemporaneously with the effectiveness of this Agreement, Fort
Ashford Funds, LLC, has become a Subscriber pursuant to an Assignment agreement
of even date herewith; and

 

WHEREAS, the Company has requested that the Maturity Dates of the Notes be
extended to April 20, 2006.

 

NOW THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscribers hereby agree as
follows:

 

1.                                       All the capitalized terms employed
herein shall have the meanings attributed to them in the Subscription Agreement
and the documents and agreements delivered therewith.

 

2.                                       For the benefit of the Subscribers
hereto, the Company hereby renews all of the representations, warranties,
covenants undertakings and indemnifications contained in the Transaction
Documents, as if such representations were made by the Company as of this date.

 

3.                                       The Maturity Date in connection with
$6,250,000 of the aggregate Principal amount of the Notes as set forth on
Schedule A hereto (“Extended Amount”) is extended until April 20, 2006
(“Extension”) on the terms and conditions described in this Agreement.

 

4.                                       The First Extension will be effective
if all of the following conditions are satisfied:

 

(a)                                  Upon the execution of this Agreement, the
Company pays to each Subscriber, a non-refundable payment equal to four percent
(4%) of each Subscriber’s Extended Amount representing the interest due for the
period of the Extension.

 

(b)                                 Upon the execution of this Agreement, the
Company pays to Longview Fund L.P. the sum of $75,833 representing such
Subscriber’s portion of the Restructuring Fee.

 

(c)                                  Upon the execution of this Agreement, the
Company pays to Longview Equity Fund L.P. the sum of $11,677 representing such
Subscriber’s portion of the Restructuring Fee

 

(d)                                 Upon the execution of this Agreement, the
Company pays to Fort Ashford Funds LLC the sum of $50,000 representing a portion
of the Restructuring Fee.

 

(e)                                  The Company pays to Longview Fund, L.P.,
and Longview Equity Fund, L.P. on February 18, 2006, the balance of the
Principal amount of their Notes that is not being extended described on
Schedule A hereto as “Payoff Amount”.

 

(f)                                    An Event of Default does not occur.

 

5.                                       Timely performance by the Company is of
the essence hereunder.

 

6.                                       All other terms and conditions of the
Transaction Documents, including any damages or interest which have or may
accrue shall remain in full force and effect and payable.

 

7.                                       Each of the undersigned states that he
has read the foregoing Agreement and understands and agrees to it.

 

8.                                       This Agreement may be executed and
delivered by telecopier.

 

--------------------------------------------------------------------------------


 

 

 

FORCE PROTECTION, INC.

 

 

the “Company”

 

 

 

 

 

 

 

 

By:

/s/ Gordon McGilton

 

 

 

Gordon McGilton

 

 

Chief Executive Officer

 

 

 

 

 

 

/s/ S. Michael Rudolph

 

/s/ Wayne H. Coleson

 

LONGVIEW FUND, L.P.

 

LONGVIEW EQUITY FUND, L.P

 

 

 

S. Michael Rudolph

 

Wayne H. Coleson

Investment Advisor

 

Investment Advisor

 

 

 

/s/ Frank Kavanaugh

 

 

FORT ASHFORD FUNDS, LLC

 

 

 

 

 

Frank Kavanaugh

 

 

Principal

 

 

 

--------------------------------------------------------------------------------